Citation Nr: 0504866	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-34 675	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1968 to May 1970.  
He served in Vietnam and was awarded the Combat Infantryman 
Badge and the Purple Heart Medal.

In a December 2002 VA rating decision, service connection was 
granted for PTSD and a 30 percent disability rating was 
assigned.  The veteran disagreed with that decision and 
initiated an appeal.  The appeal was perfected with the 
filing of a substantive appeal (VA Form 9 ) in October 2003.

In July 2004, the assigned disability rating was increased to 
50 percent.  The same month, the veteran was awarded a total 
rating based on individual unemployability due to service-
connected disability [in addition to PTSD, the veteran is 
service connection for multiple shell fragment wound 
residuals, hearing loss and tinnitus].  

In January 2005, the veteran informed the Board that he was 
satisfied with the assigned 50 percent disability rating for 
PTSD and that he wished to withdraw his appeal.


FINDING OF FACT

On January 14, 2005, prior to the promulgation of a decision 
in the appeal, the Board received a request from the veteran 
that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2004).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2004).  

Discussion

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


